       Case 17-07444                Doc 29         Filed 01/16/19 Entered 01/16/19 23:27:27                           Desc Imaged
                                                  Certificate of Notice Page 1 of 3
Information to identify the case:
Debtor 1              Michael D Cronin                                               Social Security number or ITIN   xxx−xx−3485

                      First Name   Middle Name   Last Name                           EIN   _ _−_ _ _ _ _ _ _

Debtor 2                                                                             Social Security number or ITIN _ _ _ _
(Spouse, if filing)   First Name   Middle Name   Last Name
                                                                                     EIN   _ _−_ _ _ _ _ _ _

United States Bankruptcy Court Northern District of Illinois

Case number: 17−07444




Order of Discharge                                                                                                                  12/18


IT IS ORDERED: A discharge under 11 U.S.C. § 1328(a) is granted to:

               Michael D Cronin

               If the trustee has filed and served a notice pursuant to Bankruptcy Rule 3002.1(f), and no statement is timely filed by
               the mortgagee in response, the mortgage addressed by the notice is deemed to be fully current as of the date of the
               notice.


               January 14, 2019                                             For the court:          Jeffrey P. Allsteadt, Clerk
                                                                                                    United States Bankruptcy Court



Explanation of Bankruptcy Discharge in a Chapter 13 Case

This order does not close or dismiss the case.                               Most debts are discharged
                                                                             Most debts are covered by the discharge, but not all.
                                                                             Generally, a discharge removes the debtors' personal
Creditors cannot collect discharged debts                                    liability for debts provided for by the chapter 13 plan.
This order means that no one may make any                                    In a case involving community property: Special rules
attempt to collect a discharged debt from the                                protect certain community property owned by the debtor's
debtors personally. For example, creditors cannot                            spouse, even if that spouse did not file a bankruptcy
sue, garnish wages, assert a deficiency, or                                  case.
otherwise try to collect from the debtors personally
on discharged debts. Creditors cannot contact the                            Some debts are not discharged
debtors by mail, phone, or otherwise in any                                  Examples of debts that are not discharged are:
attempt to collect the debt personally. Creditors
who violate this order can be required to pay                                       ♦ debts that are domestic support obligations;
debtors damages and attorney's fees.
However, a creditor with a lien may enforce a                                       ♦ debts for most student loans;
claim against the debtors' property subject to that
lien unless the lien was avoided or eliminated. For
example, a creditor may have the right to foreclose                                 ♦ debts for certain types of taxes specified in 11
a home mortgage or repossess an automobile.                                           U.S.C. §§ 507(a)(8)( C), 523(a)(1)(B), or
                                                                                      523(a)(1)(C) to the extent not paid in full under
This order does not prevent debtors from paying                                       the plan;
any debt voluntarily. 11 U.S.C. § 524(f).


                                                                                           For more information, see page 2




Form 3180W                                                   Chapter 13 Discharge                                       page 1
   Case 17-07444       Doc 29    Filed 01/16/19 Entered 01/16/19 23:27:27                Desc Imaged
                                Certificate of Notice Page 2 of 3




    ♦ debts that the bankruptcy court has                       ♦ debts for restitution, or damages,
      decided or will decide are not discharged                   awarded in a civil action against the
      in this bankruptcy case;                                    debtor as a result of malicious or willful
                                                                  injury by the debtor that caused
                                                                  personal injury to an individual or the
    ♦ debts for restitution, or a criminal fine,                  death of an individual; and
      included in a sentence on debtor's criminal
      conviction;
                                                                ♦ debts for death or personal injury
                                                                  caused by operating a vehicle while
    ♦ some debts which the debtors did not                        intoxicated.
      properly list;

                                                         In addition, this discharge does not stop
    ♦ debts provided for under 11 U.S.C. §               creditors from collecting from anyone else who
      1322(b)(5) and on which the last payment           is also liable on the debt, such as an insurance
      or other transfer is due after the date on         company or a person who cosigned or
      which the final payment under the plan             guaranteed a loan.
      was due;


    ♦ debts for certain consumer purchases                This information is only a general
      made after the bankruptcy case was filed if         summary of a chapter 13 discharge; some
      obtaining the trustee's prior approval of           exceptions exist. Because the law is
      incurring the debt was practicable but was          complicated, you should consult an
      not obtained;                                       attorney to determine the exact effect of
                                                          the discharge in this case.




Form 3180W                               Chapter 13 Discharge                              page 2
          Case 17-07444            Doc 29       Filed 01/16/19 Entered 01/16/19 23:27:27                         Desc Imaged
                                               Certificate of Notice Page 3 of 3
                                               United States Bankruptcy Court
                                               Northern District of Illinois
In re:                                                                                                     Case No. 17-07444-JPC
Michael D Cronin                                                                                           Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0752-1                  User: mgarcia1                     Page 1 of 1                          Date Rcvd: Jan 14, 2019
                                      Form ID: 3180W                     Total Noticed: 16


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jan 16, 2019.
db             +Michael D Cronin,   824 Beech Drive,    Elgin, IL 60120-9222
25424550       +BMO Harris,   Attn: Bankruptcy,   770 N Water St,    Milwaukee, WI 53202-0002
25828643       +BMO Harris Bank N.A.,   PO Box 2035,    Milwaukee, WI 53201-2035
25669085       +Bank of America, N.A.,   P O Box 982284,    El Paso, TX 79998-2284
25616064       +Patricia Cronin,   824 Beech Drive,    Elgin, IL 60120-9222
25424553       +The Bureaus Inc,   650 Dundee Rd,    Ste 370,   Northbrook, IL 60062-2757
25424554       +The Money Source Inc,   500 S Broad St,    Meriden, CT 06450-6755
25826385       +The Money Source Inc.,   500 South Broad St., Ste. 100A,     Meriden CT 06450-6755
27284132       +The Money Source, Inc,   c/o Marinosci Law Group,    134 N LaSalle Street; Suite 1900,
                 Chicago, IL 60602-1141

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
25424549       +EDI: BANKAMER.COM Jan 15 2019 06:28:00      Bank Of America,    Nc4-105-03-14,    Po Box 26012,
                 Greensboro, NC 27420-6012
25740433       +EDI: PRA.COM Jan 15 2019 06:28:00      Bureaus Investment Group Portfolio No 15 LLC,
                 c/o PRA Receivables Management, LLC,    PO Box 41021,    Norfolk VA 23541-1021
25774694        EDI: RESURGENT.COM Jan 15 2019 06:28:00      LVNV Funding, LLC its successors and assigns as,
                 assignee of Citibank, N.A.,   Resurgent Capital Services,     PO Box 10587,
                 Greenville, SC 29603-0587
25825044        EDI: PRA.COM Jan 15 2019 06:28:00      Portfolio Recovery Associates, LLC,     Successor to,
                 U.S. BANK NATIONAL ASSOCIATION,   POB 41067,    Norfolk, VA 23541
25424551        EDI: PRA.COM Jan 15 2019 06:28:00      Portfolio Recovery,    Po Box 41067,    Norfolk, VA 23541
25424552       +EDI: PRA.COM Jan 15 2019 06:28:00      Portforlio Recovery Assoc,    120 Corporate Blvd,
                 Norfolk, VA 23502-4952
25676358       +EDI: PRA.COM Jan 15 2019 06:28:00      The Bureaus, Inc.,    c/o PRA Receivables Management, LLC,
                 PO Box 41021,   Norfolk, VA 23541-1021
                                                                                               TOTAL: 7

              ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jan 16, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on January 14, 2019 at the address(es) listed below:
              David H Cutler    on behalf of Debtor 1 Michael D Cronin cutlerfilings@gmail.com,
               r48280@notify.bestcase.com
              Diana A Carpintero    on behalf of Creditor   The Money Source, Inc.
               dcarpintero@mlg-defaultlaw.com, ILWIBK@mlg-defaultlaw.com
              Patrick S Layng    USTPRegion11.ES.ECF@usdoj.gov
              Roderic Fleming     on behalf of Creditor   The Money Source, Inc. rfleming@mlg-defaultlaw.com,
               smatthei@mlg-defaultlaw.com
              Tom Vaughn     ecf@tvch13.net, ecfchi@gmail.com
                                                                                             TOTAL: 5
